DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/19/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/039104 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 04/06/2021 and 03/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
“a resin layer having electrically insulating” should be corrected to “a resin layer having electrical insulation” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US20080125658).
Regarding claim 1, Lee teaches an ultrasound probe (14, 18, 102) (Figs. 1-2 & 5, [0029-0030], [0032], wherein 18 is indicative of a portion of the probe 14, [0061], wherein probe 102 incorporates ultrasound transducer 80 and may include an endoscope), comprising:
an ultrasound transducer (26, 80) including plural piezoelectric elements (82) that are arranged in parallel along a first direction, each piezoelectric element (82) being configured to emit ultrasound according to an electric signal input (Fig. 4, [0032-0033], [0038], wherein transmit signals excite transducer elements to emit ultrasound waves, [0047-0048], wherein the acoustic layer 82 may include a plurality of transducer elements and piezoelectric ceramic, piezocomposite, piezoelectric single crystal, or a piezopolymer, figure 4 shows the piezoelectric elements 82 arranged in parallel along a first direction);
an acoustic lens layer configured to radiate the ultrasound emitted from the plural piezoelectric elements (82) to outside ([0045], wherein transducer assemblies typically include a lens, and the lens may be disposed adjacent to a matching layer front face and provides an interface between a patient 12 and the matching layer);
a back layer (88, 170) that faces the acoustic lens layer with the ultrasound transducer (82) interposed between the back layer (88) and the acoustic lens layer, and has electric conductivity (Figs. 4 & 12, [0051-0052], [0076], [0079], wherein dematching layer 88 and 170 are the same, comprise a back layer, and figure 12 shows a process of creating the transducer assembly 80 shown in figure 4; wherein the acoustic lens layer would be on the front face of matching layer 86 comprises the ultrasound transducer 82 being interposed between the dematching layer 88 and the acoustic lens layer; wherein the dematching layer 88 may include tungsten, an electrically conductive metal, and the dematching layer 170 may be configured to be electrically conductive comprises the dematching layer 88/170 having electric conductivity) ; and
a wiring member (172, 174) having at least a part that is arranged at a first position between the acoustic lens layer and the ultrasound transducer (164) or at a second position that faces the ultrasound transducer (164) with the back layer (170) interposed between the second position and the ultrasound transducer (164) (Fig. 12, [0055], [0079-0080], wherein the interconnect layer operatively couples the acoustic layer to a cable assembly and wherein the substrate 172 and the interconnect layer 174 may be the same piece comprises a wiring member, [0083], wherein step 188 which involves removal of the substrate 172 is an optional step, and figure 12 shows the wiring member 172, 174 arranged at a second position that faces the ultrasound transducer 164 with the back layer 170 interposed between the second position and ultrasound transducer 164), wherein
the wiring member (172, 174) includes:
a resin layer having electrically insulating ([0081], wherein the methods of electrically coupling the transducer assembly to the interconnect layer 164 and the substrate 172 may include lamination with non-conductive epoxy comprises a resin layer having electrical insulation); and
an electrically conducting layer (172, 174) that is provided on the resin layer and includes plural signal wirings (176) through which the electric signals that respectively cause the plural piezoelectric elements (164) to emit the ultrasound are supplied to the plural piezoelectric elements (164), the plural signal wirings (176) being respectively connected electrically to the plural piezoelectric elements (164) (Fig. 12, [0080-0081], wherein conductive elements disposed directly on the substrate 172 or are internal to the substrate 172 and interconnect layer 174 containing electrical connections 176 comprises the layer 172, 174 being electrically conducting, [0008], [0080-0081], wherein electrical connections 176, conductive element, and/or interconnect layer 174, including an interconnect circuit, configured to facilitate coupling of the transducer elements to a cable assembly or electronics comprise signal wirings through which electrical signals that cause the piezoelectric elements to emit ultrasound are supplied).

Regarding claim 10, Lee teaches an ultrasound endoscope (14) comprising an insertion portion (16) to be inserted into a subject (12), the insertion portion (16) including, at a distal end of the insertion portion (16) (Figs. 1-2, claim 10, [0029], [0032], wherein the invasive probe 14 comprises an endoscope, reference numeral 16 is representative of a portion of the probe 14 disposed inside the patient 12, the transducer assembly 26 is disposed on a distal end of a shaft 28):
an ultrasound transducer (26, 80) including plural piezoelectric elements (82) that are arranged in parallel along a first direction, each piezoelectric element (82) being configured to emit ultrasound according to an electric signal input (Fig. 4, [0032-0033], [0038], wherein transmit signals excite transducer elements to emit ultrasound waves, [0047-0048], wherein the acoustic layer 82 may include a plurality of transducer elements and piezoelectric ceramic, piezocomposite, piezoelectric single crystal, or a piezopolymer, figure 4 shows the piezoelectric elements 82 arranged in parallel along a first direction);
an acoustic lens layer configured to radiate the ultrasound emitted from the plural piezoelectric elements (82) to outside ([0045], wherein transducer assemblies typically include a lens, and the lens may be disposed adjacent to a matching layer front face and provides an interface between a patient 12 and the matching layer);
a back layer (88, 170) that faces the acoustic lens layer with the ultrasound transducer (82) interposed between the back layer (88) and the acoustic lens layer, and has electric conductivity (Figs. 4 & 12, [0051-0052], [0076], [0079], wherein dematching layer 88 and 170 are the same, comprise a back layer, and figure 12 shows a process of creating the transducer assembly 80 shown in figure 4; wherein the acoustic lens layer would be on the front face of matching layer 86 comprises the ultrasound transducer 82 being interposed between the dematching layer 88 and the acoustic lens layer; wherein the dematching layer 88 may include tungsten, an electrically conductive metal, and the dematching layer 170 may be configured to be electrically conductive comprises the dematching layer 88/170 having electric conductivity); and
a wiring member (172, 174) having at least a part that is arranged at a first position between the acoustic lens layer and the ultrasound transducer (164) or at a second position that faces the ultrasound transducer (164) with the back layer (170) interposed between the second position and the ultrasound transducer (170) (Fig. 12, [0055], [0079-0080], wherein the interconnect layer operatively couples the acoustic layer to a cable assembly and wherein the substrate 172 and the interconnect layer 174 may be the same piece comprises a wiring member, [0083], wherein step 188 which involves removal of the substrate 172 is an optional step, and figure 12 shows the wiring member 172, 174 arranged at a second position that faces the ultrasound transducer 164 with the back layer 170 interposed between the second position and ultrasound transducer 164), wherein
the wiring member (172, 174) includes:
a resin layer having electrically insulating ([0081], wherein the methods of electrically coupling the transducer assembly to the interconnect layer 164 and the substrate 172 may include lamination with non-conductive epoxy comprises a resin layer having electrical insulation); and
an electrically conducting layer (172, 174) that is provided on the resin layer and includes plural signal wirings (176) through which the electric signals that respectively cause the plural piezoelectric elements (164) to emit the ultrasound are supplied to the plural piezoelectric elements (164), the plural signal wirings (176) being respectively connected electrically to the plural piezoelectric elements (164) (Fig. 12, [0080-0081], wherein conductive elements disposed directly on substrate 172 or are internal to the substrate 172 and interconnect layer 174 containing electrical connections 176 comprises the layer 172, 174 being electrically conducting, [0008], [0080-0081], wherein electrical connections 176, conductive element, and/or interconnect layer 174, including an interconnect circuit, configured to facilitate coupling of the transducer elements to a cable assembly or electronics comprise signal wirings through which electrical signals that cause the piezoelectric elements to emit ultrasound are supplied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee '658 (US20080125658) as applied to claim 1 above, and further in view of Lee '732 (US 20070157732 A1).
Regarding claim 2, Lee ‘658 teaches the invention as claimed above in claim 1.
However, Lee ‘658 fails to teach wherein the plural signal wirings have lengths different from one another, the lengths being along a longitudinal direction of the resin layer.
In an analogous ultrasound probe field of endeavor, Lee ‘732 teaches such a feature. Lee ‘732 teaches an invasive ultrasound probe (12) which may comprise an endoscope (Figs. 1-2, [0040]). Lee ‘732 teaches the ultrasound probe (12) may include a transducer assembly (24) including transducer elements, matching layers, a lens, and a backing layer (28) (Fig. 3, [0045-0046]). Lee ‘732 teaches the backing layer (28) may include a structure of a z-axis interconnect where a plurality of layers of backing material (30) are alternatingly disposed between a plurality of layers of interconnect (32) (Fig. 3, [0047], figure 3 shows the structure of a z-axis interconnect, a plurality of backing layers 30 alternating with a plurality of interconnect layers 32). Lee ‘732 further teaches z-axis interconnect structure with staggered terminations (Fig. 12, [0067]). Lee ‘732 teaches a transducer assembly (146) having a z-axis interconnect comprised of a plurality of alternating backing layers (148) and interconnect layers (150) (Fig. 12, [0067]). Lee ‘732 teaches the plurality of interconnect layers (150) may have staggered lengths (Fig. 12, [0067]). Moreover, the interconnect layers (150) include conductive elements/traces (152) and solder pads (156) patterned on (Fig. 12, [0067]). As shown in figure 12, the conductive traces (152) have different lengths between the staggered interconnect layers (150). Lee ‘732 lastly teaches a resin epoxy may be disposed between each of the layers in the stack of layers of backing layers and interconnect layers ([0080-0081]). Therefore, Lee ‘732 teaches wherein the signal wirings or conductive traces have different lengths along a longitudinal direction of a resin layer as figures 3 and 12 show interconnect and backing layers arranged substantially in a longitudinal direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee ‘658 to use a z-axis interconnect structure and have the interconnect layers configured to have staggered lengths as taught by Lee ‘732 (Figs. 3 & 12, [0047], [0067]). The advantages of using a z-axis interconnect include having a high density of interconnections, enhancement of acoustic performance, space efficiency, and cost effectiveness as recognized by Lee ‘732 ([0087-0089]). Moreover, the staggered lengths of interconnect layers help facilitate exposure of the conductive traces via solder pads, allowing for easy termination of associated cabling as further recognized by Lee ‘732 ([0067]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080125658) as applied to claim 1 above, and further in view of Isono (JP2010154382) and Yamamoto (US20190090857). Isono is cited in the IDS.
Regarding claim 3, Lee teaches the invention as claimed above in claim 1.
However, Lee fails to teach wherein the wiring member further includes an insulating layer that faces the resin layer with the electrically conductive layer interposed between the insulating layer and the resin layer, and the plural signal wirings are respectively connected electrically to the plural piezoelectric elements via plural vias provided in the insulating layer.
In an analogous ultrasound probe field of endeavor, Isono teaches such a feature. Isono teaches an ultrasound diagnostic apparatus (100) including an ultrasound probe (101) (Figs. 1-2, [0028]). Isono teaches the ultrasound probe (101) comprises an acoustic lens (10), acoustic matching layer (14), a piezoelectric vibrator (15), a reflective layer (17), a backing layer (18), and a flexible substrate (19) (Figs. 3-4, [0033-0034], wherein the flexible substrate 19 comprises a wiring member). Isono teaches voltage supplied from a first copper foil layer (22) and a second copper foil layer (23) is applied to the piezoelectric vibrator (15) via the reflective layer (17) ([0038]). Isono teaches the flexible substrate (19) includes the first copper foil layer (22), the second copper foil layer (23), a first polyimide film layer (24), and a second polyimide film layer (25) (Fig. 4, [0042], wherein the second copper foil layer 23 comprises an electrically conducting layer, the second polyimide layer 25 comprises a resin layer, and the first polyimide layer 24 comprises an insulating layer). Isono teaches the first copper foil layer (22) and second copper foil layer (23) are insulated from each other by the first polyimide layer (24) ([0042], thus the first polyimide layer 24 is an insulating layer). Figure 4 shows the second copper foil layer (23) is interposed between the first polyimide layer (24) and the second polyimide layer (25). Isono further teaches the first polyimide layer (24) contains through holes (H) which allow the second copper foil (23) to electrically connect to the reflective layer (17) (Fig. 4, [0042], wherein through holes H comprise vias). Isono teaches the second copper foil layer (23) is electrically connected to the signal electrode (28) of the piezoelectric vibrator (15) via the reflective layer (17) ([0042], wherein the second copper foil layer 23 being electrically connected to the piezoelectric vibrator 15 comprise signal wirings connected electrically to the piezoelectric elements via plural vias provided in the insulating layer, the second copper foil layer 23 and reflective layer 17 comprising “signal wirings”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to further include another insulating layer provided on the electrically conductive layer on a surface opposite the resin layer and to provide through holes in the insulating layer as taught by Isono (Fig. 4, [0042]). The modification of Lee to provide for another insulating layer such as a polyimide film would increase protection of electrical connections, preventing disconnections or damage of the connections which is recognized by Yamamoto (US20190090857, [0150], wherein a wiring part may be covered with filler such as an insulating resin to suppress the wiring part from disconnecting; PCB potting and/or conformal coating is a well-known technique in the art). Moreover, vias or through holes would subsequently be required after enclosing the electrically conductive layer with the insulating layer. The vias or through holes allow for the electrical connection between the piezoelectric elements and the electrically conductive layer to be maintained while being insulated/protected by the insulating layer as recognized by Isono (Fig. 4, [0042]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080125658) as applied to claim 1 above, and further in view of Roth (US20050143657).
Regarding claim 4, Lee teaches the invention as claimed above in claim 1.
However, Lee fails to teach wherein the electrically conducting layer includes dummy wirings made of a same material as a material of the signal wirings, the dummy wirings having a same thickness as a thickness of the signal wirings.
In an analogous ultrasound probe field of endeavor, Roth teaches such a feature. Roth teaches an ultrasound probe (50) including a transducer (10) (Figs. 1-2, [0021-0022]). Roth teaches the last one or two elements at each end of the transducer array, the edge elements, may be “dummy” elements which are in-active elements ([0046]). Roth teaches, optionally, the wires to these dummy elements may be omitted, since no signals will travel to or from the dummy elements ([0046]). In the case where the corresponding wires are not omitted, the wires may be considered as “dummy wires” or “dummy wiring” connected to “dummy elements” as no electrical signal travels within them.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to have the edge transducer elements act as in-active “dummy” elements as taught by Roth ([0046]). Lee teaches wherein the electrically conducting layer (172, 174) comprises signal wirings (176, electrical connections). Modifying Lee with the teachings of Roth would result in deactivating piezoelectric elements located on the edge of the transducer array, thereby creating “dummy wiring” included in the electrically conducting layer (172, 174), wherein the electrical connections (176) positioned on the ends/edges of the transducer taught by Lee would become “dummy wiring” corresponding with the deactivated piezoelectric elements. The characteristics of the edge elements at each end of the transducer array may differ from the characteristics of the remaining elements as recognized by Roth ([0046]). The ordinarily skilled artisan would understand that this results in side lobes and therefore results in imaging artifacts associated therewith. Further, the ordinarily skilled artisan would understand that deactivating the edge transducers elements as taught in Roth would eliminate or otherwise reduce side lobes and therefore also eliminate or otherwise reduce the imaging artifacts associated therewith. Moreover, Lee does not disclose creating the electrical connections (176) with different materials and thicknesses from one another, and figure 12 of Lee shows the electrical connections (176) having substantially the same shape and/or thicknesses as one another. One of ordinary skill in the art would form all electrical connections using the same thickness and materials as it would be cost-effective not needing different types (thickness and materials) of electrical wiring/connections.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080125658) as applied to claim 1 above, and further in view of Kubota (US20130188446) and Matsumoto (US20130018269).
Regarding claim 5, Lee teaches the invention as claimed above in claim 1.
However, Lee fails to teach wherein the plural signal wirings include: a first signal wiring extending, on the insulation layer, from a first end toward a second end of the insulation layer, the first end and the second end being at ends of a longitudinal length of the insulation layer, and a second signal wiring extending from the second end to the first end, on the insulation layer.
In an analogous ultrasound probe field of endeavor, Kubota teaches such a feature. Kubota teaches an ultrasound probe (10) including a lens (102), matching layers (110), piezoelectric bodies (114), a backing layer (118), and a flexible printed circuit (120a) (Figs. 1-3, [0028], [0031], [0033], wherein the rear surface member 118 comprises a backing layer and the flexible printed circuit 120a comprises a wiring member). Kubota additionally teaches there are rear step circuits (119) provided in a rear side inside the probe case (11) (Fig. 2, [0041]). Kubota teaches the rear step circuits (119) function as transceivers circuits that relay electrical signals between the ultrasound diagnostic main body and the piezoelectric bodies ([0041]). Kubota teaches the electrical connection between the piezoelectric bodies (114) and the rear step circuits (119) is made by the first wiring pattern (121) and the second wiring pattern (122) provided on the flexible printed circuit (120a) ([0042], wherein the second wiring pattern 122 comprises plural signal wiring). Kubota teaches the second wiring pattern (122) is divided into two groups, wherein one group extends from one group of piezoelectric bodies (114) while the other group extends from another group of piezoelectric bodies (114) (Figs. 6-7, [0051], wherein the second wiring pattern divided into two groups comprise a first signal wiring and a second signal wiring extending from opposite ends toward one another). Figures 6-7 shows a first signal wiring extending from a first end toward a second end and a second signal wiring extending from the second end toward the first end. Kubota further teaches an insulation layer (120c) is provided between the second wiring pattern (122) of the flexible printed circuit board (120a) and the backing layer (118) (Fig. 3, [0053]). As a result, Kubota teaches wherein the second wiring pattern extends on an insulation layer and the first and second ends being ends of a longitudinal length of the insulation layer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to arrange the wiring pattern into two groups that extend from each other on an insulation layer as taught by Kubota (Figs. 6-7, [0051], [0053]). Kubota teaches this configuration of the wiring pattern (122) and flexible printed circuit (120a) makes it easier to connect the wiring pattern to rear step circuits (119) which comprise transceiver circuits (Fig. 2, [0058-0060]). Lee similarly teaches wherein the transducer assembly (26) is coupled to transmit/receive switching circuitry (36), a transmitter (38), and a receiver (40) (Fig. 3, [0033]). Lee therefore teaches transceiver circuitry similar to Kubota and thus may similarly benefit from such a configuration of the wiring pattern and flexible printed circuit.
However Lee, when modified by Kubota, fails to teach wherein the insulation layer comprises a resin layer.
In an analogous ultrasound probe field of endeavor, Matsumoto teaches such a feature. Matsumoto teaches an ultrasound endoscope (3) including an ultrasound transducer (2) (Fig. 4, [0049], wherein ultrasound transducer 2A is the same as ultrasound transducer 2). Matsumoto teaches the transducer (2) includes a substrate (10), a lower insulating layer (12), and an upper insulating layer (15) (Fig. 1, [0018]). Matsumoto teaches the insulating layers (12, 15) may be made of material comprising fluorine resin, polyimide, epoxy resin, or polyparaxylylene resin ([0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee in view of Kubota to have the insulation layer be made of resin as taught by Matsumoto ([0026]). Matsumoto teaches resin is a suitable insulating material to be used in insulating layers and therefore well-known in the art ([0026]).
Claims 6 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080125658) as applied to claim 1 above, and further in view of Wildes (US20190350554).
Regarding claim 6, Lee teaches the invention as claimed above in claim 1.
However, Lee fails to explicitly teach wherein the back layer is electrically connected to the ultrasound transducer.
In an analogous ultrasound probe field of endeavor, Wildes teaches such a feature. Wildes teaches an invasive ultrasound transducer probe (104) which may include an endoscope (Fig. 1, [0022]). Wildes further teaches a piezoelectric layer (302) having a backing wafer (304) and a de-matching layer (306) (Figs. 3A-3G, [0044]). Wildes teaches the de-matching layer (306) may be coupled to the piezoelectric layer (302) and the de-matching layer 306 may include electrically conductive material having high acoustic impedance such as tungsten carbide (Figs 5A-5D, [0047]). Wildes teaches the electrically conductive de-matching layer may facilitate signal routing to the piezoelectric layer (302) ([0051]). Wildes further teaches a carrier block (342) may be attached to the acoustic array stack and have electrical traces and be used to form and/or route electrical connections to the array stack (Figs. 5A-5D, [0062-0065], wherein the carrier block 342 having electrical traces comprises a wiring member). Wildes teaches signal traces (346) are printed on the carrier block (342) and provide electrical connections with the electrically conductive de-matching layer (306) ([0066], wherein the signal traces 346 comprise plural signal wirings). Wildes teaches the de-matching layer (306) is electrically coupled to electrodes of the piezoelectric layer (302) and thus the signal traces (346) provide electrical or signal connections to the individual transducer elements of the piezoelectric layer (302) (Figs 5A-5D, [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to have the electrically conductive de-matching layer comprising a backing layer be electrically connected to the acoustic layer/piezoelectric elements as taught by Wildes ([0066]). Wildes shows signal traces may provide electrical connections to individual transducer elements via the electrically conductive de-matching layer ([0066]). Since Lee similarly teaches an electrically conductive dematching layer disposed adjacent an acoustic piezoelectric layer ([0079], [0081]), Lee modified with the teachings of Wildes may use the dematching layer (170) to predictably couple electrical connections (176) to each transducer element in the acoustic layer (164) (Fig. 12), allowing for electrical signals to be facilitated from the wiring member (172, 174) to the transducer assembly and subsequently to a cable assembly or associated electronics ([0055], [0080]).
Regarding claim 9, Lee in view of Wildes teaches the invention as claimed above in claim 6.
Lee further teaches wherein the backing layer (170) includes plural dematching layers (170) respectively provided for the plural piezoelectric elements (164), the plural dematching layers (170) having an acoustic impedance larger than an acoustic impedance of the plural piezoelectric elements (164), at least a part of the wiring member (172, 174) is arranged at the second position (Fig. 12, [0079], wherein dematching layer 170 disposed on the bottom side of the acoustic layer 164 comprises a backing layer respectively provided for the plural piezoelectric elements, [0082], the acoustic layer 164 is diced to form a plurality of transducer elements (164/180) and a plurality of dematching layers 170; figure 12 shows a plurality of transducer elements 164/180 and a plurality of dematching layers 170 provided for each element; figure 12 further shows the wiring member 172, 174 is arranged at a second position (beneath the backing/dematching layer 170), Claim 8, [0008], wherein the dematching layer has an acoustic impedance greater than an acoustic impedance of the acoustic layer).
However, Lee fails to explicitly teach wherein the plural signal wirings are respectively connected electrically to the plural piezoelectric elements via the plural dematching layers.
In an analogous ultrasound probe field of endeavor, Wildes teaches such a feature. Wildes teaches an invasive ultrasound transducer probe (104) which may include an endoscope (Fig. 1, [0022]). Wildes further teaches a piezoelectric layer (302) having a backing wafer (304) and a de-matching layer (306) (Figs. 3A-3G, [0044]). Wildes additionally teaches one or more de-matching layers may be disposed on a second side of the piezoelectric layer ([0026]). Wildes teaches the de-matching layer (306) may be coupled to the piezoelectric layer (302) and the de-matching layer 306 may include electrically conductive material having high acoustic impedance such as tungsten carbide (Figs 5A-5D, [0047]). Wildes teaches the electrically conductive de-matching layer may facilitate signal routing to the piezoelectric layer (302) ([0051]). Wildes further teaches a carrier block (342) may be attached to the acoustic array stack and have electrical traces and be used to form and/or route electrical connections to the array stack (Figs. 5A-5D, [0062-0065], wherein the carrier block 342 having electrical traces comprises a wiring member). Wildes teaches signal traces (346) are printed on the carrier block (342) and provide electrical connections with the electrically conductive de-matching layer (306) ([0066], wherein the signal traces 346 comprise plural signal wirings). Wildes teaches the de-matching layer (306) is electrically coupled to electrodes of the piezoelectric layer (302) and thus the signal traces (346) provide electrical or signal connections to the individual transducer elements of the piezoelectric layer (302) (Figs 5A-5D, [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to have the signal traces electrically connect to the transducer elements of the piezoelectric layer via the dematching layer as taught by Wildes ([0066]). By using the dematching layer to connect the signal traces and transducer elements, signal routing may be facilitated and the transducer elements may subsequently be electrically coupled to driving circuitry of an ultrasound system as recognized by Wildes ([0051], [0020]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080125658) in view of Wildes (US20190350554) as applied to claim 6 above, and further in view of Imai (JP03275044) and Nakai (US20200255653). Imai is cited in the IDS.
Regarding claim 7, Lee in view of Wildes teaches the invention as claimed above in claim 6.
However, Lee fails to teach wherein at least part of the wiring member is arranged at the first position.
In an analogous ultrasound probe field of endeavor, Imai teaches such a feature. Imai teaches an ultrasound probe (Title) comprising a piezoelectric element (1), a backing layer (2), a flexible circuit board (3), an acoustic matching layer (4), and an acoustic lens (5) (Fig. 1, Pages 2-3, wherein the flexible circuit board comprises a wiring member). Imai teaches the acoustic matching layer (4) and flexible printed circuit (3) are provided on a main surface of the piezoelectric element (1) (Fig. 1, Page 2). Imai further teaches the acoustic matching layer (4) helps “matches” impedances so that the oscillation of the piezoelectric element (1) can be efficiently propagated to the living body (Pages 2-3). Moreover, Imai teaches the acoustic lens (5) is provided on the upper surface of the acoustic matching layer (4). Figure 1 shows the flexible printed circuit (3) at a position between the acoustic lens (5) and the piezoelectric element (1). Imai therefore teaches wherein the wiring member is arranged at a first position between the acoustic lens layer and ultrasound transducer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to arrange the wiring member at a position between the acoustic lens layer and the piezoelectric element as taught by Imai (Fig. 1, Pages 2-3). Imai teaches that in this position, the flexible printed circuit board may continue to transmit and receive ultrasound waves in the piezoelectric element (Page 2).
However Lee, when modified by Imai, fails to teach wherein at least part of the wiring member has an acoustic impedance that is between an acoustic impedance of the plural piezoelectric elements and an acoustic impedance of the acoustic lens layer.
In an analogous ultrasound probe field of endeavor, Nakai teaches such a feature. Nakai teaches an ultrasound probe including piezoelectric elements for transmitting and receiving ultrasonic waves, an acoustic lens configured to be in contact with a living body, and an acoustic matching layer disposed between the piezoelectric element and the acoustic lens ([0008]). Nakai teaches when a lens is stacked on top of a piezoelectric element, ultrasound waves are reflected by the lens and the efficiency of the ultrasound waves into a living body is low ([0009]). Nakai teaches to reduce such reflection of ultrasound waves, an acoustic matching layer is disposed between the piezoelectric element and acoustic lens, the acoustic matching layer having an acoustic impedance between the acoustic lens and the piezoelectric elements ([0009], wherein the acoustic matching layer being disposed between the piezoelectric element and acoustic lens is similar to a flexible printed circuit or wiring member disposed between piezoelectric elements and an acoustic lens).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee in view of Imai to have the flexible printed circuit have an acoustic impedance between the acoustic lens and the piezoelectric elements as taught by Nakai ([0009]). Acoustic impedance matching is a well-known technique in the art as shown by Nakai ([0008-0009]). By disposing the flexible printed circuit or wiring member between the acoustic lens and piezoelectric elements, the transmission of ultrasound waves predictably travel from the piezoelectric elements through the flexible printed circuit and through the lens and subsequently to a living body or target. Therefore as a result, the acoustic impedance of the flexible printed circuit would affect the efficiency of ultrasound wave transmission. By having the flexible printed circuit have an acoustic impedance between that of the piezoelectric element and acoustic lens, propagation efficiency of ultrasound waves may be increased as recognized by Nakai ([0009]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080125658) in view of Wildes (US20190350554), Imai (JP03275044), and Nakai (US20200255653) as applied to claim 7 above, and further in view of Adam (US20120095347). Imai is cited in the IDS.
Regarding claim 8, Lee in view of Wildes, Imai, and Nakai teaches the invention as claimed above in claim 7.
Lee further teaches wherein the back layer includes a dematching layer having an acoustic impedance larger than an acoustic impedance of the plural piezoelectric elements (Fig. 12, [0079], wherein dematching layer 170 disposed on the bottom side of the acoustic layer 164 comprises a backing layer respectively provided for the plural piezoelectric elements, Claim 8, [0008], wherein the dematching layer has an acoustic impedance greater than an acoustic impedance of the acoustic layer)
However, Lee fails to explicitly teach wherein the dematching layer is electrically connected to the plural piezoelectric elements.
In an analogous ultrasound probe field of endeavor, Wildes teaches such a feature. Wildes teaches an invasive ultrasound transducer probe (104) which may include an endoscope (Fig. 1, [0022]). Wildes further teaches a piezoelectric layer (302) having a backing wafer (304) and a de-matching layer (306) (Figs. 3A-3G, [0044]). Wildes additionally teaches one or more de-matching layers may be disposed on a second side of the piezoelectric layer ([0026]). Wildes teaches the de-matching layer (306) may be coupled to the piezoelectric layer (302) and the de-matching layer 306 may include electrically conductive material having high acoustic impedance such as tungsten carbide (Figs 5A-5D, [0047]). Wildes teaches the electrically conductive de-matching layer may facilitate signal routing to the piezoelectric layer (302) ([0051]). Wildes further teaches a carrier block (342) may be attached to the acoustic array stack and have electrical traces and be used to form and/or route electrical connections to the array stack (Figs. 5A-5D, [0062-0065], wherein the carrier block 342 having electrical traces comprises a wiring member). Wildes teaches signal traces (346) are printed on the carrier block (342) and provide electrical connections with the electrically conductive de-matching layer (306) ([0066], wherein the signal traces 346 comprise plural signal wirings). Wildes teaches the de-matching layer (306) is electrically coupled to electrodes of the piezoelectric layer (302) and thus the signal traces (346) provide electrical or signal connections to the individual transducer elements of the piezoelectric layer (302) (Figs 5A-5D, [0066]). Therefore, Wildes teaches wherein the de-matching layer is electrically connected to the transducer elements.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to electrically connect to the de-matching layer to the transducer elements as taught by Wildes ([0066]). By electrically connecting the dematching layer to the transducer elements (piezoelectric layer), signal routing may be facilitated and the transducer elements may subsequently be electrically coupled to driving circuitry of an ultrasound system as recognized by Wildes ([0051], [0020]).
However Lee, when modified by Wildes, fails to teach wherein the back layer includes a ground line serving as ground is electrically connected to the back layer.
In an analogous ultrasound transducer field of endeavor, Chen teaches such a feature. Chen teaches an acoustic stack including a backing layer made of tungsten (Fig. 2, “Design and fabrication” Pages 206-207, wherein a backing layer made of tungsten comprises the backing layer being electrically conductive). Chen further teaches that a side of the backing layer is sputtered with chrome and gold to provide a ground plane for all piezoelectric elements (Top of page 208, wherein PZT is lead zirconate titanate and comprises piezoelectric elements of the transducer and the ground plane comprises a ground line). Since the backing layer is electrically conductive and the ground plane is sputtered onto the backing layer with chrome and gold, Chen therefore teaches the ground plane is electrically connected to the backing layer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to electrically connect the backing layer to a ground plane as taught by Chen (Fig. 2, “Design and fabrication” Pages 206-208). By electrically connecting the backing layer to a ground plane, a ground connection may subsequently be provided for all transducer elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                             
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793